Opinion by
Judge Rogers,
Sohio Natural Resources Company and Manor Real Estate Company, two of a number of parties-plaintiffs below, have pursued their appeals from an order of the Court of Common Pleas of Washington County sustaining preliminary objections to and dismissing their complaint in equity seeking injunctive and declaratory relief from the assessments of their coal properties for local tax purposes.
President Judge Charles G. Sweet has written a comprehensive and scholarly opinion supporting the order below and we affirm on that opinion reported sub nom Allegheny Pittsburgh Coal Company v. Washington County, 59 Washington Co. Rep. 201 (1979).
Order
And Now, this 19th day of June, 1980, the order of the Court of Common Pleas of Washington County, dated April 12, 1979, to No. 7462, In Equity, is affirmed.